United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 March 14, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-10808
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JAMES HARDIN,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 4:06-CR-20-3
                         --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     James Hardin pleaded guilty to stealing explosive materials

in interstate commerce in violation of 18 U.S.C. § 844(k) and was

sentenced to 27 months of imprisonment and three years of

supervised release.    Hardin argues that the district court

improperly relied on information he provided in his proffer

interview to justify an upward departure.     The district court

specifically found that the probation officer did not rely on

Hardin’s proffer-related information to recommend an upward

departure.     Based on the probation officer’s assertions that the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-10808
                                  -2-

information obtained from Hardin’s co-defendants was

independently obtained, the district court’s finding was not

clearly erroneous.    See United States v. Gibson, 48 F.3d 876, 879

(5th Cir. 1995).

     Hardin states that the upward departure was unreasonably

severe, but he does not brief the unreasonability of the upward

departure in his argument.    He also argues that his sentence was

not in keeping with the actual conduct surrounding the commission

of his offense.    Hardin’s actual offense conduct was addressed in

the calculation of his base offense level.      The upward departure

was based on his other uncharged criminal conduct which the

district court concluded was not represented in his criminal

history score.    Hardin has not made any arguments suggesting that

the district court abused its discretion in either its decision

to depart or the extent of departure.       United States v. Smith,

440 F.3d 704, 707 (5th Cir. 2006).

     AFFIRMED.